Citation Nr: 1128817	
Decision Date: 08/04/11    Archive Date: 08/11/11

DOCKET NO.  09-48 428	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to a higher initial rating for service-connected headaches, currently evaluated as 30 percent disabling.

2.  Entitlement to a higher initial rating for service-connected posttraumatic stress disorder (PTSD), currently evaluated as 50 percent disabling.

3.  Entitlement to service connection for hypertension, to include as secondary to service-connected PTSD and/or herbicide exposure.

4.  Entitlement to service connection for sleep apnea, to include as secondary to service-connected PTSD and/or herbicide exposure.


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Tanya A. Smith, Counsel


INTRODUCTION

The Veteran served on active duty from June 1969 to December 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of November 2008 and July 2009 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the Veteran if further action is required.


REMAND

In a July 2011 statement, the Veteran's representative notified the Board that the Veteran requested a hearing at the RO before a Veterans Law Judge from a traveling section of the Board.  As the request for a hearing has occurred within 90 days of the July 2011 notice of certification of appeal, the case must be remanded to the RO to schedule a Travel Board hearing as requested.  38 C.F.R. § 20.700 (2010).

Accordingly, the case is REMANDED for the following action:

The Veteran should be scheduled for a Travel Board hearing before a Veterans Law Judge at the next available opportunity.  A copy of the notice to the Veteran of the scheduling of such hearing should be placed in the record.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


